DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is not antecedent basis for the phrase “sealing junction”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-9 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (USP 7,900,705) in view of Brockman et al. (USP 6,684,952) in further view of Gray (WO 2018/118028).
With respect to claims 1 and 7, Patel disclose a multilateral completion system/method (see figure 14), comprising: a main bore completion (1222) having an inductive coupler (1318) coupled to a seal element (1302, 1304, 1306); a lateral completion (1214); a second lateral completion (1216); a sealing junction (1342) in the main wellbore, the sealing junction having an inner diameter (liner packer 1348 forms a seal between 1342 and casing 1223) and having an inductive coupler (1340) that is electrically connected (via 1338) to the lateral completion; a second sealing junction (1342 for the lateral 1206) in the main bore, the second sealing junction having a second inner diameter (liner packer 1348 forms a seal between 1342 and casing 1223) and having an inductive coupler (1340, wherein figure 18 is an example for lateral bore 2010 but applies to all lateral branches) that is electrically connected to the inductive coupler of the second lateral completion; a final completion (1201/1400) having a first inductive coupler  (1406) configured to couple to the inductive coupler of the main bore completion, a second inductive coupler (1404), a third inductive coupler (1404 for another lateral branch, wherein only one is shown) configured to couple to the inductive coupler of the second junction, and an electrical conduit (1408, see column 12 lines 4-33) running through each inner diameter of each sealing junction in the main bore (see figure 22, wherein 1408 is run along the completion tubing 1400 through packer 1402 and extends to 1406, thus with multiple junctions it would extend along the completion tubing through each packer to below that junction and within the junction diameter formed by 1342).  Patel et al. does not disclose inductive couplings in the lateral branches.  Brockman et al. discloses an inductive coupling (470) in a lateral branch which is electrically connected (via 466) to an inductive coupler in the junction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by including an inductive coupling in the first and second lateral wellbores as taught by Brockman et al. in order to communicate electrical power and signaling between the junction and lateral branches (see column 12 lines 4-9).  Patel et al. in view of Brockman et al. are silent as to how the completions are connected.  Gray teaches that the electrical devices which are inductively coupled may be coupled in parallel, series, or a combination thereof (see paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the electrical devices in parallel as this is one of the finite number of ways to connect them and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 2, Patel et al. in view of Brockman et al. disclose further comprising: a third lateral completion (1218) having an inductive coupler (as modified above); and a third junction (1342) having an inductive coupler (1340) configured to couple to the inductive coupler of the third lateral completion, wherein the final completion further comprises a fourth inductive coupler (1404 for another lateral branch, wherein only one is shown) configured to couple to the inductive coupler of the third junction.
With respect to claim 3, Patel et al. is silent as to how the completions are connected.  Gray teaches that the electrical devices which are inductively coupled may be coupled in parallel, series, or a combination thereof (see paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the electrical devices in parallel as this is one of the finite number of ways to connect them and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 5, Patel et al. in view of Brockman disclose wherein inductive couplers of the main bore, the lateral completion, and the junction are females, and wherein the inductive couplers of the final completion are males (see figure 22).
With respect to claim 6, Patel et al. in view of Brockman in further view of Gray disclose wherein the first inductive coupler, the second inductive coupler, and the third inductive coupler of the final completion are positioned to land across from the inductive coupler of the main bore completion (see figure 22), the inductive coupler of the lateral completion, and the inductive coupler of the second lateral completion, respectively, to connect the lateral completion, the second lateral completion, and the main bore completion in parallel (see the rejection of claim 1).
With respect to claim 8, Patel et al. in view of Brockman et al. and Gray disclose wherein the final completion (see figure 14) comprises a fourth inductive coupler, the method further comprising: deploying a third lateral completion in a third lateral borehole of the multilateral wellbore, the third lateral completion comprising an inductive coupler; deploying a third junction into the main bore of the multilateral wellbore, the third junction comprising an inductive coupler and an electrical conduit through an inner diameter of the third lateral borehole; connecting the electrical conduit of the third junction to the inductive coupler of the third lateral completion to electrically connect the third junction with the third lateral completion; running the electrical conduit of the final completion through an inner diameter of the third junction; and coupling the fourth inductive coupler of the final completion with the inductive coupler of the third junction to electrically connect the final completion with the third junction.
With respect to claim 9, Patel et al. is silent as to how the completions are connected.  Gray teaches that the electrical devices which are inductively coupled may be coupled in parallel, series, or a combination thereof (see paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the electrical devices in parallel as this is one of the finite number of ways to connect them and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 15, Patel et al. disclose a multilateral completion system, comprising: a main bore completion (1222) having an inductive coupler (1318) coupled to a seal element (1302, 1304, 1306); a lateral completion (1214); a sealing junction (1342) in the main bore, the sealing junction having an inner diameter (liner packer 1348 forms a seal between 1342 and casing 1223) and having an inductive coupler (1340) electrically connected (via 1338) to the lateral completion; an electrical conduit (1408) disposed in the interior of the junction (see figure 22) and electrically connected to the inductive coupler of the main bore completion (see figure 22) and the lateral completion and a final completion (1201/1400) having an electrical conduit (1338) running through each inner diameter of each sealing junction in the main bore (see figure 22, wherein 1408 is run along the completion tubing 1400 through packer 1402 and extends to 1406, thus with multiple junctions it would extend along the completion tubing through each packer to below that junction and within the junction diameter formed by 1342).  Patel et al. does not disclose inductive couplings in the lateral branches.  Brockman et al. discloses an inductive coupling (470) in a lateral branch which is electrically connected (via 466) to an inductive coupler in the junction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by including an inductive coupling in the first and second lateral wellbores as taught by Brockman et al. in order to communicate electrical power and signaling between the junction and lateral branches (see column 12 lines 4-9).  Patel et al. in view of Brockman et al. are silent as to how the completions are connected.  Gray teaches that the electrical devices which are inductively coupled may be coupled in parallel, series, or a combination thereof (see paragraph 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have connected the electrical devices in parallel as this is one of the finite number of ways to connect them and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.
With respect to claim 16, Patel in view of Brockman in further view of Gray teach a second lateral completion having an inductive coupler; and a second sealing junction (1342 for the lateral 1206) having an inductive coupler electrically connected to the inductive coupler of the second lateral completion, wherein the electrical conduit is disposed in the interior of the second sealing junction and is electrically connected to the inductive coupler of the second lateral completion, and wherein the lateral completion, the second lateral completion, and the main bore completion are electrically connected in parallel (see the rejection of claim 1).
With respect to claim 17, Patel in view of Brockman in further view of Gray teach  a third lateral completion having an inductive coupler; and a third junction having an inductive coupler electrically connected to the inductive coupler of the third lateral completion, wherein the electrical conduit is disposed in the interior of the third junction and is electrically connected to the inductive coupler of the third lateral completion, and wherein the lateral completion, the second lateral completion, the third lateral completion, and the main bore completion are electrically connected in parallel (see the rejection of claim 2).
With respect to claim 18, Patel in view of Brockman in further view of Gray disclose the final completion (1201/1400) having a first inductive coupler electrically coupled to the inductive coupler of the main bore completion, and a second inductive coupler electrically coupled to the inductive coupler of the junction.
With respect to claim 19, Patel in view of Brock in further view of Gray disclose wherein the inductive coupler of the junction and the inductive coupler of the main bore completion are females, and wherein the first inductive coupler and the second inductive coupler of the final completion are males (see figure 22).
With respect to claim 20, Patel in view of Brockman in view of Gray teach wherein the first inductive coupler and the second inductive coupler of the final completion are positioned to land across from the inductive coupler of the main bore completion and the inductive coupler of the lateral completion, respectively, to connect the lateral completion and the main bore completion in parallel (see the rejection of claim 6).

4.	Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Brockman in view of Gray as applied to claim 1 above, and further in view of Brockman (US 2004/0159429).
With respect to claim 10, Patel in view of Brockman in view of Gray do not disclose running in a running tool having a test apparatus.  Brockman (‘429) disclose a test tool (138) which is run in to test a junction assembly to make sure it is not faulty.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel by including a test apparatus as taught by Brockman in order to test the junction before inserting the final completion.  
With respect to claim 11, Patel as modified disclose running the running tool into the main bore (see figure 2); performing, with the test apparatus, a first test on a component disposed in the main bore; running the running tool into the lateral borehole; performing, with the test apparatus, a second test on a second component disposed in the lateral borehole; and retrieving the running tool after performance of the first test and the second test, wherein the second lateral completion is deployed into the main bore after retrieval of the running tool (see paragraphs 36-38, wherein multiple tests are performed and the junctions can be installed in multiple trips so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to test one junction before installing lateral completion as this is one of a finite number of known options).
With respect to claim 12, Patel as modified discloses after deploying the second lateral completion, running the running tool into the second lateral borehole; performing, with the test apparatus, a third test on a third component disposed in the second lateral borehole; and retrieving the running tool after performance of the third test, wherein the final completion is deployed into the main bore after retrieval of the running tool (wherein it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to install a final completion after the integrity of the junctions are tested to ensure no leakage).
With respect to claim 13, Patel in view of Gray disclose wherein performing the test on the multilateral completion system comprises performing, with the test apparatus, a third test on an electrical connectivity of the junction (see paragraph 3, wherein Gray teaches it is known to test the cable while be installed during run in to pressure test in order test the connections.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tested the electrical connectivity as taught by Gray in order to ensure the electrical cable is working).
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the performance of a component, as testing to ensure components are working determines whether they meet a threshold performance level of the component.

Response to Arguments
5.	Applicant's arguments and amendments filed 6/15/22 have been fully considered but they are not persuasive.  The Applicant argues that Patel does not disclose the newly added claim limitations.  The Examiner respectfully disagrees.  Under the broadest reasonable interpretation, the “sealing junction” is considered a junction that is sealed.  As Patel disclose a sealed junction, Patel reads on the newly added limitations.  Applicant points to paragraphs 29, 30, 37 and Figures 2I, 2I’, 3A-3D for support, but does not set forth the specific details of the inductive coupler shown and described and broadly claims “sealing junction”.  Therefore, Patel still discloses the claimed limitations.  

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicole Coy/           Primary Examiner, Art Unit 3672